BABCOCK, Judge,
specially concurring.
I write separately because, although I agree that summary judgment was improperly granted on this record, I disagree with the majority’s interpretation of the statute.
The question is whether there is any genuine issue of material fact that the parking lot where plaintiff was injured was a “ski area” as defined by § 33-44-103(6), C.R.S. (1984 Repl.Vol. 14). That section states:
“ ‘Ski area’ means all ski slopes or trails and other places under the control of a *754ski area operator and administered as a single enterprise within this state.” (emphasis added)
This language is plain, clear and unambiguous. As such our role is to apply the plain and ordinary meaning of its words and phrases as written. See Sargent School District No. RE-33J v. Western Services, Inc., 751 P.2d 56 (Colo.1988); S. W. Devanney & Co. Inc. v. Griffin, 757 P.2d 1088 (Colo.App.1988).
Application of this fundamental principle here leads me to conclude that the parking lot is an “other place.” It was undisputedly managed and controlled by Winter Park, a ski area operator. The only remaining material issue of fact is whether Winter Park “administered” this “other place” as a “single enterprise.”
Because the limited record shows that this material issue of fact remains to be determined, I concur in the majority’s result, but not in its strained construction of the statute.